* i: * * * * * *
The only question at issue was whether or not the petitioner had sustained a temporary disability and a permanent injury as the result of the accident.
Erom the evidence submitted on behalf of the petitioner, it would appear that the petitioner fell backwards across a railroad track, striking his back. The doctors produced by the petitioner based their entire testimony upon the history of the case as given to them by the petitioner for the purposes of testifying at the trial, which, of course, was excluded.
The respondent produced two witnesses, one of whom treated the petitioner upon the day of the alleged accident, and stated he found no objective symptoms of injury, but that from his examination of: the petitioner he came .to the conclusion he was a sick man and was suffering from a gastrointestinal condition.
To corroborate this the petitioner was sent to a roentgenologist, who took twenty pictures of the petitioner over a period of four days, during which time bismuth was given to the petitioner for the purpose of showing up the action of the intestines upon the X-ray plates. These plates were introduced in evidence, and both doctors testified that the peti*760tioner was suffering from a gastro-intestinal condition which had no relation to trauma, and that trauma could not have aggravated this condition.
The petitioner having failed to make out a prima, facie case, and the doctors of the respondent having made an exhaustive examination of the petitioner and their testimony being so explicit that the condition from which the petitioner was suffering was in no way connected with an accident, but was a condition of long standing.
********
Charles E. Corbin,

Deputy Commissioner.